Case 19-31953-hcd Doc2 Filed 10/22/19 Pageiof8

Debtor! Andre Michael Richard

Case number (known)

 

 

 

# Answer These Questions for Reporting Purposes

 

16. What kind of debts do 16a.

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 104(8} as “incurred by an

 

 

 

 

you have? individual primarily for a personal, family, or household purpose.”
C1 No. Go fo line 16b.
Bl Yes, Go to line 17.
16b. Are your debts primarily business debts? Business debis are debts that you incurred io obtain
money for a business or investment or through the operation of the business or investment.
Ci No, Go to line 16¢.
0 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under ONo. [amnot filing under Chapter 7, Go to line 18.
Chapter 7?
Do you estimate that HWyes, | amfiling under Chapter 7. Do you estimate that after any exernpt property is excluded and administrative expenses
after any exempt are paid that funds will be available to distribute to unsecured creditors?
property Is excluded and
administrative expenses EINo
are paid that funds will
be avallable for OyYes
distribution to unsecured
creditors?
18. How many Creditors do BR 4.49 0 4,000-5,000 C1] 25,001-50,000
you setimate thatyou Fy 55.99 C1 5001-10,000 O 50,001-100,000
C 100-199 C1 10,001-25,000 CJ More than400,000
Fi 200-999
19. How much do you E 0 - $50,000 G $1,000,001 - $10 million F $600,000,001 - $1 billion

estimate your assets to
be worth?

C1 $50,001 - $100,000
0 $100,001 - $500,000
C1 $600,004 - $4 mitlion

C1 $1,000,000,004 - $10 billion
C] $10,000,000,001 - $50 billion
C1 More than $50 billion

E21 $10,000,001 - $50 million
(1 $80,000,001 - $100 million
£1 $100,000,001 - $500 million

 

20. How much do you
estimate your llabilities
to he?

Sign Below

Bi so - $50,000

1 $50,001 - $100,000
0 $100,001 - $500,000
C1 $500,001 - $1 million

CF $560,000,001 - $1 billion

CO $1,000,000,004 - $10 billion
[1 $16,000,000,001 - $50 billion
[3 More than $50 billion

C] $1,000,001 - $10 million

C1 $10,000,001 - $50 miflion
C1 $80,000,001 - $100 million
CJ $100,000,001 - $500 million

 

For you

i have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,72, or 13 of title 11,
United States Code. | understand the relief avallabte under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 14 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false staternent, concealing property, or obtaining money or property by fraud in connection with a

an
n

577 ti

rh sn ont j

$250,000, or imprisonment for up to 20 years, or bofh. 18 U.S.C. §§ 152, 1341, 1619,

 

 

Andre Michael Richard

Signature of Debtor 2

Signature of Debtor 1

Execuledon October 22, 2049

Executed on

 

 

MM/DDIYYYY MM /DDIYYYY

 

Official Form 107

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Debtor? Andre Michael Richard Case number (if known)

Case 19-31953-hcd Doc2 Filed 10/22/19 Page 2of8

 

 

For your attorney, if you are
represented by one

If you are not represented by

an attorney, you do not need
to file this page.

Official Form 104

 

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 41, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, ip case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the Information in the

Date October 22, 2019

 

on of Attorney for wT) MM/DD/YYYY
oshua Twombley

Printed nama =

Law Office of Joshua Twombley, LLG

Firm name

515 W. Sycamore Street

Kokomo, IN 46904
Number, Street, City, State & ZIP Code

Contact phone 765-457-9321 Email address jt@kokomobankruptcylaw.com
23779-29 IN

Bar number & State

 

Voluntary Petition for Individuats Fiting for Bankruptcy page 7

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 3 of 8

 

a TRUE information to Rene Cac eee

 

 

Debtor 1 Andre Michael Richard

First Name Middle Name Last Name
Debtor 2
(Spouse If, filing) First Name Middle Name Lest Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

Case number
(if known) CI Check if this Is an
amended filing

Official Forrn 106Dec
Declaration About an Individual Debtor's Schedules 42116

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C, §§ 152, 1344, 1619, and 3571.

P| Sign Below

Did you pay or agree to pay someone who [s NOT an attorney to help you fill out bankruptcy forms?

 

gg No
O Yes. Name of person Attach Bankruptey Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that th wy, Mihl
«| ue Vill x

 

 

 

“Ahdre Michael Richard © Signature of Debtor 2
Signature of Debtor 1
Date October 22, 2019 Date

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLG - www, besicase.com

Best Case Bankruptcy

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 4of8

Debtor? Andre Michael Richard Case number ¢if known}

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

   

Hi No
1 sYes. Fill in the details below.
Name Date Issued. 20) oo
‘Address ek ec ek a CRA bbs
(Number, Street, City, State and ZIP Gode) +

Gzerie Sign Below

 

| have read fhe answers on this Statement of Financlal Affairs and any attachments, and I[ declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S Middle
(pubeog

‘Andre Michael Richard Signature of Debtor 2
Signature of Debtor 1

 

Date October 22, 2019 Date

 

 

Did you attach addittonal pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
BNo

C7 Yes
Did you pay or agree to pay someone who is not an aftorney to help you fill out bankruptcy forms?
BM No
Cl Yes. Name of Person . Aitach the Bankrupicy Petition Preparers Notice, Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financtat Affairs for Individuals Filing for Bankruptey page?

Software Copyright (c) 1996-2019 Best Case, LLC - van, bestcase,com Best Case Bankruptcy

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 5of8

Debter1 Andre Michael Richard Case number (if known)

 

 

name:

Description of

property
securing debt:

0 Retain the property and redeem it. 0 Yes

C Retain the property and enter into a
Reaffirmation Agreement
C1 Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases
For any unexpired persona! property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do nof list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C, § 365(p)f2).

| Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessors name:

Description of leased
Property:

Sign Below

C] No
0 Yes
O No
O Yes
EI No
O Yes
O No
O Yes
O No
CO Yes
C1 No
C1] Yes
C] No

O Yes

== 50. Will the lease be assumed?:

 

Under penalty of perjury, | declare that] have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to CLL
Xx

 

 

Andre Michael Richard Signature of Debtor 2

Signature of Debtor 4

Date October 22, 2019 Date

 

 

Official Form 408

Statement of intention for Individuals Ffilng Under Chapter 7

Software Copyright (c} 1996-2019 Best Case, LLC - www. besicase.com

page 2

Best Case Bankruptcy

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 6of8

 

 

 

bebtori Andre Michael Richard _ Case number (if known)
“Column Ao) Column B
-Debtor.2 or

  

-Debtor-1
MR - ‘non-filing spouse
8. Unemployment compensation $ 0.00 «3
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:
For you $ 0.00
For your spouse $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

40. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.

 

 

 

0.00 $

 

$ 0.00 $
$ 0.00 $
Total amounts from separate pages, if any. + $ 0.00 $

 

 

 

 

11. Calculate your total current monthly Income. Add jines 2 through 10 for 1 _
each column. Then add the total for Column A to the total for Column B. $ 0.00 ° $ 0.00

 

 

 

 

Total current monthly
Income

pPart 2: | Determine Whether the Means Test Applies to You

 

12. Calculate your current monthly Income for the year. Follow these steps:

 

12a. Copy your total current monthly income from line 17 Copy line 11 here=> $ 0.00

 

Multiply by 12 (the number of months in a year) x 12

 

12b. The result is your annuat income for this part of the form 12b. | $ 0.00

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fillin the state in which you live. iN
Fillin the number of people in your househeld. i |

Fill in the median family income for your state and size of household. 13. |g 49,421.00

 

To find a list of applicable median Income amounts, go online using the link spectfied in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

14. How do the lines compare?

14a. HH Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. 1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2,

Sign Below,

de pros | declare she! dil) of perjury that the information on this statement and in any attachments is true and correct.

Andre Michael! Richard
Signature of Debtor 4

Dale October 22, 2019
MM/DD /YYYY

If you checked fine 14a, do NOT fill out or file Form 122A-2.
If you checked [ine 14b, fill out Form 122A-2 and file it with this form.

 

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c} 1993-2019 Best Case, LLC - wvw.bestcase.com Best Case Bankruptcy

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 7 of8

B2030 (Form 2030) (12/15)
United States Bankruptcy Court

Northern District of Indiana

Case No.
Debtor(s) Chapter 7

 

Inre — Andre Michael Richard

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTFOR(S)

Pursuant to 11 U.S.C. § 329{a) and Fed. Bankr. P. 2016(b), I certify that | am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, | have agreed to accept ee S$ 350,00

$ 350.00
$ . 0.00

ew

Prior to the filing of this statement I have received

Balance Due

2. The source of the compensation paid to me was:

EH Debtor C1 Other (specify):

3. The source of compensation to be paid to me is:

E Debtor FH Other (specify):
4. [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

OF [have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of

reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
§22(f)(2)(A) for avoidance of liens on household goods.

aoop

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions and/or any other adversary proceeding.

CERTIFICATEON

 

    
 

I certify that the foregoing is a complete statement of any agreement or arr t for representation of the debtor(s) in

this bankruptcy proceeding.

October 22, 2019
Date

W. Sycamore Street
Kokomo, IN 46901
765-457-9321 Fax: 765-452-0882
jt@kokomobankruptcylaw.com
Name of law firm

   

 

 

 

Software Copyright (c) 1998-2019 Best Case, LLC - wrw.bestcase.com Bast Case Bankruptcy

 
Case 19-31953-hcd Doc2 Filed 10/22/19 Page 8 of 8

(6/2010)
United States Bankruptcy Court

Northern District of Indiana
Inre Andre Michael Richard Case No.

 

 

Debtor(s} Chapter 7

VERIFICATION OF CREDITOR MATRIX

- The above-named debtor(s) verifies under penalty of perjury that the attached list of creditors is true and correct to the best of
his/her knowledge.

Date; October 22, 2019__ Grek. Much KAL

Andre Michael Richard
Signature of Debtor

 

 

Software Copyright (c) 1996-2019 Best Case, LLG - vrw.beskcase.com . Best Case Bankruptcy

 
